COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  THE STATE OF TEXAS,                           §               No. 08-18-00002-CR

                              State,            §                  Appeal from the

  v.                                            §                171st District Court

  ABRAHAM CONTRERAS,                            §             of El Paso County, Texas

                              Appellee.         §               (TC# 20160D06093)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 25, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 25, 2018.


              IT IS SO ORDERED this 11th day of September, 2018.


                                       PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.